                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LONA,                                             Case No.08-cv-03563-RMW (HSG)
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING APPLICATION
                                                 v.                                        FOR RENEWAL OF JUDGMENT
                                   9

                                  10     ABREU,                                            Re: Dkt. No. 19
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is an application for renewal of judgment brought by Defendant

                                  14   Jose Abreu dba Intertel Communications (“Abreu”). Dkt. No. 19. The application seeks renewal

                                  15   of what Abreu characterizes as the Court’s “February 13, 2009 Order Dismissing Appeal, the final

                                  16   judgment rendered herein.” Id. at 1. As detailed in the application, the United States Bankruptcy

                                  17   Court for the Northern District of California ruled in favor of Abreu in the amount of $439,000 on

                                  18   July 9, 2008. Id.; see also Dkt. No. 1 at 8–41 (July 9, 2008 Order). Debtor Corrina Curiel Lona

                                  19   (“Lona”) filed a notice of appeal from the Bankruptcy Court’s ruling on July 22, 2008. See Dkt.

                                  20   No. 1 at 3–4. Lona ultimately filed a “withdrawal of appeal” on February 10, 2009, which the

                                  21   Court construed as a motion to voluntarily dismiss the appeal and then granted. Dkt. Nos. 17–18.

                                  22   The order granting Lona’s motion to dismiss the appeal was signed February 12, 2009 and e-filed

                                  23   on February 13, 2009.

                                  24          The law of the forum state controls the time limits applicable to the enforcement of a

                                  25   judgment. See Fed. R. Civ. P. 69(a)(1); Matanuska Val. Lines, Inc. v. Molitor, 365 F.2d 358, 359–

                                  26   60 (9th Cir. 1966). The forum state here is California, the law of which provides that a money

                                  27   judgment may not be enforced after the expiration of ten years following the date of entry of the

                                  28   judgment. Cal. Civ. Proc. Code § 683.020. To preserve the judgment’s validity, California law
                                   1   requires the submission of an application for renewal of a judgment within "10 years after the date

                                   2   of entry.” See id. §§ 683.020, 683.110, 683.130.

                                   3          Turning to Abreu’s application, even accepting as true that the relevant date of entry is

                                   4   February 13, 2009, the application is untimely.1 Abreu submitted the pending application on

                                   5   February 14, 2019, which is ten years and one day after February 13, 2009.2 This is true even

                                   6   though Federal Rule of Civil Procedure 6(a) provides that courts ordinarily do not count the date

                                   7   of an order for limitations purposes. See Ford v. Hubbard, 305 F.3d 875 (9th Cir. 2002)

                                   8   (explaining that under Rule 6(a), the one-year deadline for April 24, 1996 was April 24, 1997),

                                   9   amended and superseded on other grounds on denial of reh'g, 330 F.3d 1086 (9th Cir. 2003).

                                  10          For the foregoing reasons, Abreu has not complied with the pertinent requirements for

                                  11   application for renewal of judgment under California law. The Court thus DENIES Abreu’s

                                  12   application for renewal of judgment. Dkt. No. 19.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 3/25/2019

                                  15

                                  16
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  17                                                                United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   1
                                         Abreu provides no case law or other explanation for why the Court’s order granting Lona’s
                                  26   motion to dismiss the appeal is the relevant “date of entry” for purposes of this application. The
                                       Court need not consider whether this is accurate, however, because Abreu’s application appears
                                  27   untimely, irrespective of which date is proper.
                                       2
                                         On February 20, 2019, the Court directed counsel for Abreu to submit a filing by February 28,
                                  28   2019 that explains why the application is not untimely under California Code of Civil Procedure
                                       Section 683.130’s ten-year limitation period. Dkt. No. 20. Abreu failed to respond.
                                                                                         2
